TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00647-CV


Edward A. Rzasa and Elisabeth D. Rzasa, Appellants

v.

Windermere Homeowners Association, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-05-003244, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The trial court signed its final judgment on July 24, 2008.  Appellants filed their
notice of appeal in the trial court on October 3, 2008; a copy of the notice of appeal was filed in this
Court on October 23.  On December 11, 2008, we were informed by the trial court clerk that
appellants had not paid or made arrangements to pay for the clerk's record.  On December 15, 2008,
we sent appellants notice that payment for the clerk's record was overdue and that the record would
therefore not be timely filed.  We asked appellants to make arrangements to pay for the record and
submit a status report to this Court regarding the appeal no later than December 29, 2008, warning
them that failure to do so could result in the dismissal of their appeal.  To date, appellants have not
responded in any way to our notice and the record has not been filed.  We therefore dismiss the
appeal for want of prosecution.  Tex. R. App. P. 42.3(b).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   February 11, 2009